The appeal is from the order of a single justice denying the relief sought by the defendant under G. L. c. 279, § 4 (as most recently amended by St. 1979, c. 344, § 49), and Mass.R.Crim.P. 31(a), 378 Mass. 902 (1979). A perusal of the record before the single justice, of his order and of the twenty-seven lines of argument in the defendant’s brief on appeal leaves us unpersuaded that the single justice erred in concluding that “the [defendant] has not demonstrated a reasonable likelihood of success on appeal as that standard is defined in Commonwealth v. Levin, 7 Mass. App. Ct. 501, 503 (1979), and Commonwealth v. Allen, 378 Mass. 489,499 (1979), so as to warrant a stay.”

Order affirmed